

117 HR 5176 IH: Local Food Production Enhancement Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5176IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Thompson of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to adjust the applicable percentage of the new markets tax credit, the application of such credit to certain agricultural trades or businesses, and for other purposes.1.Short titleThis Act may be cited as the Local Food Production Enhancement Act of 2021.2.Increase in credit percentage of new markets tax credit(a)In generalSection 45D(a)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(2)Applicable percentageFor purposes of paragraph (1)—(A)In generalIn the case of any qualified equity investment made after the date of the enactment of Local Food Production Enhancement Act of 2021, the applicable percentage is—(i)6 percent with respect to the first 4 credit allowance dates, and(ii)7 percent with respect to the remainder of the credit allowance dates.(B)Certain older investmentsIn the case of any qualified equity investment made on or before the date of the enactment of the Local Food Production Enhancement Act of 2021, the applicable percentage is—(i)5 percent with respect to the first 3 credit allowance dates, and(ii)6 percent with respect to the remainder of the credit allowance dates..(b)Effective dateThe amendments made by this section shall apply to investments made after the date of the enactment of this Act.3.Certain farming operations made eligible for investment under the new markets tax credit(a)In generalSection 45D(d)(3) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following new subparagraph:(C)a qualified farming business shall not fail to be treated as a qualified business by reason of paragraph (5)(B) thereof..(b)Qualified farming businessSection 45D(d) of such Code is amended by adding at the end the following new paragraph:(4)Qualified farming businessFor purposes of this subsection—(A)In generalThe term qualified farming business means any trade or business of farming if—(i)all of such farming is conducted in a qualified area or an area adjacent to a qualified area, and(ii)such trade or business has in effect a local distribution plan, a surplus stock distribution plan, and a local workforce plan, each of which is certified by the Secretary.(B)Qualified area(i)In generalThe term qualified area means—(I)any low-income community if at least 500 individuals (or at least 33 percent) of the population of such community lives more than 0.5 miles (10 miles if such community is in a rural area) from a large grocery store, and(II)any population census tract adjacent to a low-income community described in subclause (I).(ii)Large grocery storeFor purposes of this subparagraph, the term large grocery store means any means any single retail grocery store location which includes all of the major food departments and has annual sales of at least $2,000,000. (C)Local distribution planThe term local distribution plan means, with respect any trade or business, having the following in effect with respect to such trade or business:(i)A list of grocery retailers within 5 miles of the principal location of such trade or business (20 miles if such principal location is in a rural area).(ii)A documented offer to distribute agricultural or horticultural products to at least 80 percent of such grocery retailers.(iii)A documented agreement to provide fresh produce year-round to grocery retailers who agree to such offer.(D)Local workforce planThe term local workforce plan means, with respect to any trade or business, having the following in effect with respect to such trade or business—(i)a documented commitment to hiring locally including—(I)a list of local media such trade or business will use to publicize job openings,(II)a list of local job centers, trade schools, and other workforce development organizations, and(III)a written plan to carry out agreements with entities listed under subclause (II) to hire locally when feasible, and(ii)a list of local youth science, technology, engineering, and math programs supported or operated by the trade or business.(E)Surplus stock distribution planThe term surplus stock distribution plan means, with respect to any trade or business, having in effect a plan for distributing surplus agricultural or horticultural products to food banks and other nonprofit food providers located in qualified areas.(F)FarmingThe term farming means raising or harvesting any agricultural or horticultural commodity, not including the raising, shearing, feeding, caring for, or management of animals.(G)Rural areaThe term rural area has the meaning given such term by section 1393(a)(2). .(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.